     Case 2:16-cv-02735-RFB-EJY Document 72 Filed 09/30/20 Page 1 of 3



 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                ***
 7    DEUTSCHE BANK NATIONAL TRUST                  Case No. 2:16-cv-02735-RFB-EJY
      COMPANY, AS TRUSTEE FOR DSLA
 8    MORTGAGE LOAN TRUST MORTGAGE                  ORDER
      LOAN PASS-THROUGH CERTIFICATES,
 9    SERIES 2006-AR2,
10
                            Plaintiff,
11        vs.

12    SFR INVESTMENTS POOL 1, LLC, a
      Nevada Limited Liability Company; and
13    DAYBREAK GARDENS PROPERTY
14    OWNERS ASSOCIATION,

15                     Defendants.
      ____________________________________
16
      SFR INVESTMENTS POOL 1, LLC,
17
18              Counterclaimant/Cross-Claimant,

19        vs.

20    DEUTSCHE BANK NATIONAL TRUST
      COMPANY, AS TRUSTEE FOR DSLA
21    MORTGAGE LOAN TRUST MORTGAGE
22    LOAN PASS-THROUGH CERTIFICATES,
      SERIES 2006-AR2; WILLIAM B.
23    PARKER, an individual; CYNTHIA M.
      PARKER, an individual,
24
            Counter-Defendant/Cross-Defendants.
25
26
27
28
     Case 2:16-cv-02735-RFB-EJY Document 72 Filed 09/30/20 Page 2 of 3



 1         I.        INTRODUCTION
 2                Before the Court is Cross-Claimant SFR Investments’ Motion for Default Judgement
 3
     against William B. Parker and Cynthia M. Parker. ECF No. 62. The Parkers have not responded
 4
     to this Motion and have not appeared in this litigation despite having been served. The Clerk of
 5
 6   Court entered a default against the Parkers on May 17, 2019. ECF No. 49.

 7
           II.       DISCUSSION
 8
                  The Court finds that a default judgment should issue int his case. The facts as alleged in
 9
     the complaint shall be taken as true, since a default has been entered in this case. Garamendi v.
10
11   Henin, 683 F.3d 1069, 1080 (9th Cir. 2012). In determining whether to grant a motion for a default

12   judgment, courts must consider the factors set forth in Eitel v. McCool, 782 F.2d 1470, 1471-72
13
     (9th Cir. 1986). The Court has reviewed the record in this case and agrees with the arguments of
14
     SFR as to the application of the factors to this case. These factors support the issuance of a default
15
     judgment against the Parkers.
16
17                The Court further finds, pursuant to the Local Rules, that the Parkers have consented to the
18
     granting of the Motion by not responding to the Motion. LR 7-2.
19
20
21
           III.      CONCLUSION
22
                  IT IS ORDERED that Cross-Claimant SFR Investments Pool’s Motion for Default
23
     Judgment [ECF No. 62] is GRANTED. The Clerk of Court shall enter judgment accordingly.
24
25   ///

26   ///
27
     ///
28

                                                           2
     Case 2:16-cv-02735-RFB-EJY Document 72 Filed 09/30/20 Page 3 of 3



 1      IT IS FURTHER ORDERED AND DECLARED that William B. Parker and Cynthia M.
 2   Parker have no right, title, or interest in the property located at 1569 Applegrove Way, Las Vegas,
 3
     Nevada 89110; Parcel No. 140-28-518-050.
 4
 5        DATED: September 30, 2020.
 6
                                                          _________________________________
 7                                                        RICHARD F. BOULWARE, II
                                                          UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     3
